Citation Nr: 0843966	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-26 378	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether a substantive appeal was timely with regard to 
the issue of entitlement to basic eligibility for Department 
of Veterans Affairs (VA) benefits.

2.  Whether new and material evidence that is sufficient to 
reopen a claim for entitlement to basic eligibility for VA 
benefits has been received.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and September 2007 decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
August 2005 decision denied the appellant's claim of 
entitlement to basic eligibility for VA benefits, while the 
September 2007 decision denied the reopening of that claim 
for VA benefits.

The appellant is the surviving spouse of a deceased former 
Philippine service member whom she claims had the requisite 
service to qualify for VA benefits.

In November 2008, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

With respect to the issue of whether new and material 
evidence sufficient to reopen the claim of basic eligibility 
to VA benefits has been received, the RO issued a decision, 
in September 2007, that denied the appellant's attempt to 
reopen her claim for VA death benefits.  In October 2007, the 
appellant submitted a written statement to the RO on a VA 
Form 9 that expressed disagreement with the September 2007 
denial of the new and material evidence issue - thereby 
meeting all the legal requirements for an NOD (content, 
timeliness and place of filing).  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.201, 20.300, 20.202.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where an NOD is filed, but a Statement of the Case (SOC) has 
not been issued, the Board must remand the claim so that an 
SOC may be issued.  Therefore, this issue will be remanded to 
put the issue on the correct procedural grounds.

The new and material evidence issue is addressed in the 
REMAND portion of the decision below and the issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On July 31, 2003, the RO mailed the appellant a letter 
telling her about its decision on her claim of entitlement to 
VA death benefits.

2.  The RO mailed the appellant a Statement of the Case (SOC) 
as to that issue on March 1, 2004.

3.  No VA Form 9, Appeal to the Board of Veterans' Appeals, 
or other form of substantive appeal was received from the 
appellant within the remainder of the one-year period after 
the RO's denial of the appellant's claim was issued on July 
31, 2003.  

4.  The next communication was received from the appellant on 
May 10, 2005.



CONCLUSION OF LAW

The appellant has not fulfilled the requirements for the 
perfection of the appeal concerning her claim of entitlement 
to VA death benefits.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007)) which define the obligations of VA with respect to the 
duty to assist claimants in the development of their claims.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As the law 
is dispositive in the instant case, the VCAA is not 
applicable.

The Merits of the Claim

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and is completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a).  An appeal consists of a timely filed 
NOD in writing, and after an SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  An NOD is a 
written communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201.  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  A substantive appeal postmarked prior 
to the expiration of the applicable time period will be 
accepted as timely filed.

A.  Notice of consideration of timeliness of substantive 
appeal.

By a letter in August 2005, the RO provided written notice to 
the appellant that it considered her substantive appeal of 
her VA death benefits claim to be untimely, and she was given 
an opportunity to present argument related to this issue.  
See 38 C.F.R. § 20.101(d).  The December 2005 SOC provided 
the appellant notice of the regulations pertinent to the 
issue of the timeliness of her substantive appeal.  The 
Board's authority and obligation to assess its jurisdiction 
must be tempered by its obligation to assure that it does so 
in the first instance without prejudice to the claimant.  
VAOPGCPREC 9-99; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the appellant has had ample notice of 
applicable law and regulations, both prior to and in the 
course of the Board's consideration, and she has been 
afforded the opportunity to present evidence and/or written 
argument.  Therefore, the Board may proceed to consider the 
threshold jurisdictional question.

B.  Timeliness of substantive appeal.

A July 2003 decision by the RO denied the appellant's claim 
of entitlement to VA death benefits because it found that her 
deceased husband did not have qualifying service; notice of 
that decision was sent to the appellant on July 31, 2003.  
She indicated disagreement with that denial in December 2003, 
and a Statement of the Case (SOC) was issued on March 1, 
2004, within one year after the July 2003 denial letter.  No 
substantive appeal was received from the appellant or her 
representative within the remainder of the one-year period 
from the July 31, 2003 issuance of the denial of the 
appellant's claim.  The next communication on the issue of 
entitlement to VA benefits based on qualifying service of the 
appellant's deceased husband was received from the appellant 
on May 10, 2005.

The record does not show that VA ever received a request for 
more time to file the Substantive Appeal as to the VA death 
benefits claim from either the appellant or her 
representative.  Furthermore, the record does not show that 
VA received a VA Form 9 as to that claim, or an equivalent 
letter, from either the appellant or her representative 
within one year after the July 31, 2003 denial notice was 
mailed to the appellant.  No communication was received from 
the appellant prior to the deadline in July 2004.  The May 
2005 substantive appeal was submitted too late to be 
considered as a timely substantive appeal because the 
deadline was in July 2004.

In the November 2008 videoconference hearing, the appellant 
and her daughter acknowledged that the VA Form 9 in question 
was not submitted to the VA in a timely fashion.  See Hearing 
Transcript p. 3.  The appellant contends that she was unable 
to submit the substantive appeal in a timely manner because 
she was experiencing, and continues to experience, serious 
health problems.  The appellant provided similar testimony at 
her December 2006 RO personal hearing.  

Unquestionably, the appellant did not file a timely 
substantive appeal as to her eligibility for VA benefits 
claim.  Moreover, the appellant did not request an extension 
of time for filing within the applicable time period required 
by 38 C.F.R. § 20.303, that is, prior to the expiration of 
the time limit for filing a substantive appeal, which in this 
case was July 31, 2004.  Since a request for an extension of 
time for filing was not submitted, 38 C.F.R. § 20.303 
controls.  Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) 
(veteran was not entitled to extension of time for perfecting 
appeal for good cause where he failed to request extension 
within the time limit for filing substantive appeal, applying 
38 C.F.R. § 20.303).


The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations governing the 
appellate process.  See 38 U.S.C.A. § 7104.  In this case, 
there is no evidence that the substantive appeal was received 
by the originating agency prior to its receipt at the RO on 
May 10, 2005.  Additionally, there is no indication that any 
evidence was submitted after the March 1, 2004 SOC that 
required issuance of a Supplemental Statement of the Case 
(SSOC).  For these reasons, the Board finds that the 
appellant did not timely file her substantive appeal as to 
the issue of basic eligibility for VA benefits.  Because the 
appellant failed to timely file a substantive appeal, the 
Board does not have appellate jurisdiction to review the 
decision by the RO that the veteran did not have qualifying 
service and that, therefore, the appellant was not eligible 
to receive VA benefits.  38 U.S.C.A. § 7108 (an application 
for review on appeal shall not be entertained unless it is in 
conformity with Chapter 71 [which includes the provisions of 
38 U.S.C.A. §§ 7104, 7105]); Roy v. Brown, 5 Vet. App. at 556 
(in the absence of a timely substantive appeal, the appellant 
is statutorily barred from appealing the RO decision).  The 
application for appeal is not in conformity with the 
governing law, and the Board shall not entertain it.  
38 U.S.C.A. § 7108.


ORDER

The claim of entitlement to basic eligibility for Department 
of Veterans Affairs (VA) benefits is denied.


REMAND

The appellant submitted a timely NOD, in October 2007, in 
which she expressed disagreement with the RO's September 2007 
denial of the reopening of her claim of entitlement to VA 
benefits based on qualifying service by her deceased husband.  
Because the RO has not yet issued an SOC addressing that 
claim, the Board must remand that issue to the AMC/RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should re-examine the 
appellant's attempt to reopen her claim 
of entitlement to VA death benefits.  

2.  If no additional development is 
required, including any required notice 
prescribed by current regulations and 
caselaw, the AMC/RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29 
(2008), unless the matter is resolved by 
granting the benefit(s) sought, or by the 
appellant's withdrawal of the NOD. 

3.  If, and only if, the appellant files 
a timely substantive appeal, should the 
issue of entitlement to basic eligibility 
for VA benefits be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


